Citation Nr: 0313980	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residual left 
proximal fibula fracture with left knee and leg pain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of a left 
ankle sprain, to include as secondary to the service-
connected left fibula fracture disability.

3.  Entitlement to service connection for a stomach disorder 
(claimed as persistent heartburn, hiatal hernia and chest 
pain).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran had a verified period of active duty from 
September 1983 to May 1997, with an additional period of 
prior unverified active service lasting two years, eight 
months and five days.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Muskogee, 
Oklahoma and St. Louis, Missouri.  The St. Louis RO presently 
has jurisdiction over this case.

The veteran was scheduled to appear at a Travel Board hearing 
before a Veterans Law Judge on March 24, 2003, but he failed 
to appear for his scheduled hearing.  He has not explained 
why he missed his scheduled hearing, nor has he requested 
another hearing.  Accordingly, the Board will proceed as if 
the veteran's request for a personal hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2002). 

Other issues not on appeal

The appeal presently before the Board has been perfected as 
to the issues listed on the title page.  The veteran has not 
perfected an appeal to the Board as to any other claims.

Claim of entitlement to service connection for shin splints, 
bilateral foot pain and a right knee disorder were denied by 
rating decision in December 1997.  The veteran did not 
dispute the denial of the claim as to shin splints.  He filed 
a timely notice of disagreement in August 1998 as to denial 
of service connection for bilateral foot pain and right knee 
disorder.  However, following issuance of the statement of 
the case in August 1998, which addressed these two service 
connection claims in addition to a number of other claims, 
the veteran did not perfect an appeal to the Board as to the 
issues of his entitlement to service connection for bilateral 
foot pain and right knee claims; those issues were not 
mentioned in his September 1988 substantive appeal.  See 
38 C.F.R. § 20.202, 20.302.

Additional evidence was subsequently considered by the RO in 
November 1998, resulting in issuance of a supplemental 
statement of the case.  The veteran filed a Statement in 
Support of Claim, VA Form 21-4138, in January 1999 in 
response to the supplemental statement of the case.  However, 
this was not timely filed and did not serve to perfect an 
appeal to the Board.  See 38 C.F.R. § 20.302(b) (2002) 
[generally, must perfect appeal within one year from the date 
of mailing of the notice of the adverse determination, or 
within 60 days of the mailing of the statement of the case, 
whichever period ends later].  The Board notes that the 
filing of additional evidence after receipt of the notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
See 38 C.F.R. § 20.304 (2002).  Thus, the January 1999 
statement also did not timely perfect an appeal as to the 
bilateral foot and right knee claims.  

The Board may only exercise jurisdiction over an issue after 
a veteran-claimant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]; see also 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).  
Accordingly, the only issues on appeal are the three issues 
listed on the title page of this decision.

Only the issue of an increased rating for the left fibula 
fracture disability will be addressed on the merits by the 
Board at this time.  The two service connection issues on 
appeal (left ankle and stomach disorder) will be addressed 
below in the remand portion of this decision.


FINDING OF FACT

The veteran has a well-healed fracture of the left fibula 
with subjective complaints of left leg pain.

CONCLUSION OF LAW

The veteran's left fibula fracture disability is no more than 
10 percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits, and 
it redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in May 1997 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

The current standard of review for all claims is as follows:  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's increased rating claim for his left fibula fracture 
disability.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, in April 2003, the RO sent the veteran a letter 
detailing the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate his claims, and that the 
RO would assist him in obtaining evidence if he provided the 
proper information and release forms.  In response, the RO 
received notice from the veteran's representative in April 
2003 that he had no additional evidence to submit and that he 
was waiving further delay of his case in favor of immediate 
appellate review by the Board.  Additionally, the record 
shows that the veteran was advised in August 1998 of his 
right to submit medical evidence showing treatment for his 
claimed disabilities.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
for the left fibula fracture disability.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

The Board notes further that the VCAA notification letter 
sent to the veteran in April 2003 essentially complied with 
the recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO and not the Board.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  As noted 
above, the veteran responded to this letter by stating that 
he had no additional evidence or argument to submit and that 
he was waiving further delay of his case in favor of 
immediate appellate review by the Board.  Under these 
circumstances, the Board finds that the adjudication of his 
claim can proceed.

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, and 
the record shows that the veteran was provided with VA 
compensation examinations in October 1998 in connection with 
this claim.  The veteran has not identified any additional 
instances of treatment for his left fibula fracture 
disability in the post-service period, and the record does 
not reflect that any additional evidence pertinent to this 
specific claim exists and needs to be obtained.  

The Board believes the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this increased rating claim for the left fibula fracture 
disability.  He has not provided any additional information 
or evidence that would otherwise indicate that additional 
development at this time is required.  

The veteran also was informed of his right to a hearing and 
was presented several options for presenting personal 
testimony; however, as noted above, he did not appear for his 
Travel Board hearing scheduled in March 2003.  And, as also 
noted above, his representative recently advised the RO in 
April 2003 that he had no additional evidence to submit in 
support of his claim.

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Specific schedular criteria - left fibula fracture disability

Impairment of the tibia/fibula is rated under Diagnostic Code 
5262, which provides a 10 percent rating for malunion with 
slight knee or ankle disability, with higher ratings for 
moderate (20 percent) and marked (30 percent) levels of knee 
or ankle disability.

Words such as "slight", "moderate" and "marked" are not 
defined in the VA Schedule for Rating Disabilities. "Slight" 
is defined as "small in amount or extent; not great or 
intense".  Webster's New World Dictionary, Third College 
Edition (1988), 1262.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Id. at 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828. In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." See 38 U.S.C.A. § 7104(a) (West 1991); 
38 CF.R. § 4.6 (2001).

Rating musculoskeletal disabilities

The Court has held that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that a disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, this regulation states that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Fenderson considerations

This case is on appeal from the veteran's original claim for 
VA disability benefits filed in May 1997.  Accordingly, he 
has challenged the assignment of the initial rating for his 
left fibula fracture disability.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disability.  Compare Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  In Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service -connected left fibula fracture 
residuals, including pain, which is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4,71a, Diagnostic Code 
5262 (2002). 

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's left fibula fracture disability is presently 
described as "residual left proximal fibula fracture with 
knee and leg pain," and rated 10 percent disabling under 
Diagnostic Code 5262, based on malunion impairment of the 
fibula with slight knee or ankle disability.

The veteran has described on VA examinations the problems he 
has with leg and knee pain associated with weight-bearing due 
to the old fibula fracture.  There are no clinical findings 
suggesting any other disability, including arthritis, 
significant limitation of motion of the leg, nonunion of the 
fibula, knee ankylosis or other knee impairment such as 
recurrent subluxation or lateral instability.  On these 
facts, the Board finds that Diagnostic Code 5262 is the most 
appropriate rating criteria under which to evaluate the 
veteran's service-connected left fibula fracture disability.  
The veteran and his representative have not suggested that 
another diagnostic code be employed in rating his service-
connected disability.

Schedular rating

Review of the medical evidence shows that the veteran has a 
well-healed fracture of the left fibula without any bony 
defect, and with no objectively demonstrable impairment due 
specifically to this injury.  X-rays taken at the time of the 
October 1998 VA compensation examinations showed an old 
deformity of the proximal fibula consistent with a healed 
fracture in the remote past and subsequent healing, and with 
bony anatomy within normal limits.  X-rays of the left knee 
were negative for any evidence of fracture, dislocation or 
degenerative changes; the impression was "[w]ithin normal 
limits."

Moreover, findings on the VA bones, joints and feet 
compensation examinations of October 1998 were significant 
only for some mild point tenderness over the lateral aspect 
of the tibial plateau; otherwise, there were no signs of 
palpable deformity or any abnormality of the left lower leg.  

The Board initially observes that there is no evidence of 
nonunion of the fibula, with loose motion, requiring a brace, 
which would call for the assignment of a 40 percent 
disability rating under Diagnostic Code 5262.

The veteran has reported subjective complaints of pain in the 
left leg and ankle with weather changes, and occasional 
giving-way, swelling, and flare-ups of pain if he walks more 
than a block.  However, he also indicated that his symptoms 
abated with rest, and he denied any current medication use or 
medical treatment for this disability.  The pertinent 
diagnosis, as reported on the VA bones examination, was 
"fracture of left fibula with residual pain."  There is no 
other evidence of medical treatment or evaluation for this 
disability in the post-service period, and the veteran does 
not claim as much.

In comparing these complaints and findings with the rating 
criteria under Diagnostic Code 5262, it does not appear that 
the veteran's left tibia fracture disability is more severely 
disabling than presently rated.  In the Board's judgment, 
which based on the medical evidence and the veteran's 
statements, the veteran has some residual pain manifested by 
the mild point tenderness cited above, and no other clinical 
manifestations of the service-connected disability.  In 
particular, no knee or ankle disability has been identified.  
Under these circumstances, the service-connected disability 
is most appropriately evaluated as slight, and is 
appropriately compensated by the 10 percent rating under 
Diagnostic Code 5262.  

The veteran's contentions on appeal, personal statements, 
pleadings, etc., have been accorded due consideration.  
However, the Board concludes that the medical findings from 
the 1998 VA examinations are more probative of the current 
level of disability.  It should be emphasized that the 
diagnoses and clinical findings rendered on these VA 
examinations are consistent with the veteran's medical 
history, and are essentially uncontradicted by any other 
medical evidence of record.  It should also be noted that the 
veteran has not indicated that his disability has become 
worse in recent years.  Indeed, it appears that he has not 
recently sought treatment for the service-connected left 
fibula disability.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002).  See DeLuca, supra.  After having 
considered the matter, the Board concludes that the veteran's 
left fibula fracture disability does not warrant an increased 
rating under 38 C.F.R. §§ 4.40 and 4.45.  The medical 
evidence does not substantiate additional range-of-motion 
loss due to pain on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination.  
Indeed, the clinical findings on the 1998 VA examinations 
disclosed essentially no residual impairment besides some 
mild tenderness over the tibial plateau.  Specifically, there 
is no evidence of any range of motion loss of the knee, ankle 
or leg.  In addition, medical evidence is negative for any 
evidence of additional functional loss affecting the left leg 
due to this old fracture injury.  The veteran's disability is 
adequately compensated under the rating schedule.

The Board is required to consider the effect of pain when 
making a rating determination.  This has been done in this 
case, and is clearly contemplated by the presently assigned 10 
percent rating, since reported pain is the only identified 
current residuals of the service-connected left fibula 
fracture and was specifically identified as part of the 
service-connected disability.  Is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Fenderson considerations

As noted above, the veteran is challenging the initial 
assignment of a disability rating.  In Fenderson, supra the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, there is no evidence that the veteran's 
service-connected fibula fracture residuals have changed 
appreciably during the period since May 6, 1997.  Indeed, 
there is no evidence of medical treatment throughout the 
entire period under consideration.  Accordingly, the Board 
concludes that the veteran is appropriately rated for this 
disability at the 10 percent disability rating level for the 
rating period in question, from May 6, 1997 to the present. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected left fibula 
fracture residuals.
The benefit sought on appeal is accordingly denied.  Because 
a preponderance of the evidence has been found to be against 
entitlement to a higher rating, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  


ORDER

An increased rating for the service-connected left fibula 
fracture disability is denied.


REMAND

The veteran's claims seeking entitlement to service 
connection for residuals of a left ankle sprain and for a 
stomach disorder require additional development and 
readjudication by the RO based on the changes in the law 
brought about by the VCAA.

The Board will first address its jurisdiction over these 
claims.

The veteran perfected an appeal to the Board with regard to 
the left ankle sprain claim with the filing of his Form 9 in 
September 1998, which was timely filed in response to the 
August 1998 statement of the case.  It appears that the 
veteran is  contending that his left ankle disorder was 
aggravated by his service-connected left fibula fracture 
disability.

The stomach disorder claim was filed by the veteran in August 
1998, at which time he identified the disorder as persistent 
heartburn and "chest pain".  The RO denied this claim an 
disused a statement of the case issued in August 1998.  The 
Board will construe the veteran's Form 9 of September 1998 as 
a timely filed notice of disagreement to this decision.  At 
that time, the veteran clarified that his statement regarding 
his previously filed claim described as "chest pain" which 
he indicated was actually symptoms of hiatal hernia.  
Thereafter, the record shows that the RO continued the denial 
of this claim by rating decision and supplemental statement 
of the case issued in November 1998.  Even though the RO 
subsequently prepared a separate statement of the case 
identifying a denied claim of service connection for a 
"stomach disorder," the Board believes it is reasonable to 
construe the veteran's January 1999 Statement in Support of 
Claim as a timely filed substantive appeal to the November 
1998 supplemental statement of the case, which clearly 
referenced continued denial of the heartburn/"chest pain" 
claim, which the veteran has identified as his "stomach 
disorder" claim.

Further development of these issues is in order because of 
the changes in the law enacted by the VCAA.  As noted above, 
the record shows that the RO denied these claims as not well 
grounded; however, with the passage of the VCAA, the well-
grounded claim requirement for all claims seeking entitlement 
to veterans benefits has been eliminated.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version of the law or regulation that is most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As the changes enacted by the 
VCAA are clearly more favorable to the veteran, the RO must 
readjudicate these claims.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [because all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, concerns of fundamental fairness and fair 
process demand further development and readjudication under 
the VCAA by the lower adjudicatory authority (in this case, 
the RO)].

Additional evidentiary development is in order as well.  The 
record shows that there are missing VA outpatient treatment 
records.  In September 1998, the veteran submitted a VA Form 
21-4142 indicating that he had received treatment at the 
Mount Vernon VA outpatient clinic in August and September 
1998 for symptoms attributable to the claimed stomach 
disorder.  Accordingly, the RO should attempt to obtain these 
VA treatment records.

Moreover, as VA's duty to assist the veteran includes, when 
appropriate, the duty to provide a contemporaneous 
examination in order to determine the nature and etiology of 
the veteran's claimed-for left ankle and stomach disorders, 
the Board believes that he should be afforded a examination.  
See 38 U.S.C.A. § 5103A (West. 2002).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should obtain any additional 
relevant medical records not already 
associated with the claims folder.  This 
development should include contacting the 
Mount Vernon VA Outpatient Clinic and 
request complete, legible copies of all 
available medical records for treatment 
provided to the veteran from August 1998 
to the present.  If necessary, the RO 
should notify the veteran of the records 
it was unable to obtain and afford him 
the opportunity of providing such records 
himself.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for appropriate VA examination to 
determine the nature and etiology of the 
left ankle and stomach disorders.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should determine whether the 
veteran has current disabilities for the 
left ankle and stomach (claimed as 
persistent heartburn, hiatal hernia and 
chest pain), and if so, render opinions 
addressing whether it is at least as 
likely as not that any current disability 
was incurred in or aggravated during the 
veteran's period of active duty.  With 
respect to the claimed left ankle 
disability, the examiner should also 
indicate whether it is as least as likely 
as not that such disability is secondary 
to or is aggravated by the service-
connected left fibular fracture 
disability.  

3.  Thereafter, the RO must readjudicate 
the veteran's claims of service 
connection for the left ankle and 
stomach disorders.  The readjudication 
of the left ankle claim should include 
consideration of entitlement on a 
secondary and/or aggravation basis.  If 
any benefit sought on appeal remains 
denied, the RO should furnish the 
veteran and his representative an 
adequate supplemental statement of the 
case and provide an appropriate time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



